287 F.2d 409
John L. LEWIS, Henry G. Schmidt and Josephine Roche, asTrustees of the United Mine Workers ofAmericaWelfare and Retirement Fund, Appellants,v.Glen C. KEPPLE and Henry P. Jarvis, individually and Tradingas J and K Coal Company, a partnership.
No. 13400.
United States Court of Appeals Third Circuit.
Argued Jan. 27, 1961.Decided March 23, 1961,

Alexander Unkovic, Pittsburgh, Pa.  (Val J. Mitch, Charles L. Widman, Washington, D.C., William G. Boyle, Kountz, Fry & Meyer, Pittsburgh, Pa., on the brief), for appellants.
J. Lee Miller, Pittsburgh, Pa.  (Harvey A. Miller, Jr., Miller & Miller, Pittsburgh, Pa., on the brief), for appellees.
Before BIGGS, Chief Judge, and Mc,LAUGHLIN and KALODNER, Circuit judges.
PER CURIAM.


1
We have carefully reviewed the complex record in this case and have considered the arguments of the parties. We find no error in the proceedings which would warrant reversal.  See 1960, 185 F. Supp. 884.  The judgment will be affirmed.